DETAILED ACTION
This Office Action is in response to the application filed 10/26/2021. The detail office action to the pending claims 1-19 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US6483427 to Werb in view of US8023579 to Sano et al. (“Sano”) (the references put in parentheses apply to the prior art)
RE claims 1, 9, and 12 Werb discloses a communication apparatus that communicates with a wireless tag (e.g. Fig. 1 of Werb); a communication method for communication with a wireless tag (e.g. Fig. 1, Claims 41, 59 of Werb); and a reading apparatus that reads data stored in a radio frequency identification (RFID) tag (e.g. Fig. 1 of Werb), comprising:
	a quadrature modulator (e.g. Werb,  Fig. 3 and Col. 5, lines 45-50: a quadrature modulator) configured to output a modulated wave obtained by performing quadrature modulation on a carrier wave using a first I signal and a first Q signal (e.g. Werb, Figs, 3, 6, 8 and Col. 5, lines 30-50, Col. 6, lines 10-25, Col. 9, lines 1-25); a transmission component (e.g. Werb, at least one transmission antenna of Figs, 3-4, 7, and 13) configured to wirelessly transmit the modulated wave output from the quadrature modulator (e.g. Werb, Col. 6, lines 10-25, Col. 9, lines 1-25); a reception component (e.g. Werb, at least one reception antenna of Figs, 3-4, 7, and 13) configured to receive a wireless signal obtained if the transmitted wave from the transmission component is backscattered by the wireless tag and undergoes amplitude shift keying (e.g. Werb, Figs, 3, Col. 5, lines 30-50, Col. 6, lines 45-55, Col. 9, lines 1-25); a quadrature detector configured to detect the received signal received by the reception component using the carrier wave and to output a second I signal and a second Q signal (e.g. Werb, Fig. 14, Col. 11, lines 30-45, Claim 33: a quadrature demodulator for extracting inphase and quadrature components of the tag signal and digitizing the inphase and quadrature components of the tag signal for Subsequent processing); a filter (e.g. 302, 607 of Figs. 3, 6), configured to block a frequency component lower than a cutoff frequency in the second I signal and the second Q signal (e.g. Werb, Figs, 6, 14 and Col. 11, lines 25-35); an amplification component (e.g. 303,, 310, 608 of Figs. 3, 6) configured to amplify the second I signal and the second Q signal that are not blocked by the filter (e.g. Werb, Col. 5, lines 25-35); a detection component configured to detect at least one of the second I signal and the second Q signal that are amplified by the amplification component and to output a detection signal (e.g. Werb, Fig. 12, Claim 59, Col. 13, lines 50-65); a decoding component configured to decode data transmitted from the wireless tag based on the detection signal output from the detection component (e.g. Fig. 10 and Col. 8, lines 20-50); and a generation component configured to generate the first I signal and the first Q signal such that the modulated wave is a signal obtained by shifting a frequency of the carrier wave by a frequency shift amount more than the cutoff frequency and to input the first I signal and the first Q signal to the quadrature modulator (e.g. Werb, Figs, 3-4, 7, and 13, Abstract of the disclosure, and Col. 2, lines 40-55, Col. 5, lines 60 through Col. 7, lines 10). 
The subject matter of claims 1, 9, and 12 differs from Werb in that Werb does not explicitly recite the claim term “a decoding component” while teaching  converting the coded data (decoding) transmitted from the wireless tag based on the detection signal output, as described above. 
However, Sano teaches or suggests, in the same technical field, “a decoding component” ( see for example, Sano, Fig. 1 and Col. 2, lines 25-40, Col. 5, line 55 through Col. 6, lines 35).
Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication apparatus; communication method; and the tag reading apparatus disclosed by Werb with Sano’s teaching or suggestion. Therefore one of ordinary skill in the art, such as an individual working in a field related to air conditioning systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/element merely performs the same function as it does separately, with each feature/element retaining its advantageous function, yielding a predictable result. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1, 9 and 12.

RE Claims 2, 10 and 13, Werb discloses the communication apparatus, method, and reading apparatus according to claims 1, 9, and 12, respectively, wherein the generation component generates the first I signal and the first Q signal such that modulated data for shifting a frequency of the modulated wave output from the quadrature modulator are all 0's or all 1's (e.g. Werb, Figs. 5, Col. 11, line 45 through Col. 6, line 10; Col. 15, lines 15-25).  

RE Claims 3, 11 and 14, Werb discloses the communication apparatus, method, and reading apparatus according to claims 1, 9, and 12, respectively, wherein the generation component generates the first I signal and the first Q signal such that modulated data for shifting a frequency of the modulated wave output from the quadrature modulator is data that changes between 0 and 1 (e.g. Werb, Figs. 5, Col. 11, line 45 through Col. 6, line 10; Col. 15, lines 15-25).  

RE Claims 4 and 15, Werb discloses the communication apparatus, and reading apparatus according to claims 1, and 12, wherein the quadrature modulator comprises a phase shifter, two mixers, and an adder (e.g. Werb, Figs. 3, 4, 6 and Col. 5, lines 55-65; Col. 6, lines 40-45; Col. 9, line 40-50).  
  
RE Claims 5 and 16, Werb discloses the communication apparatus, and reading apparatus according to claims 1, and 12, wherein the quadrature modulator comprises two mixers and an adder (e.g. Werb, Figs. 3, 4, 6 and Col. 5, lines 55-65; Col. 6, lines 40-45; Col. 9, line 40-50).

RE Claims 6 and 17, Werb discloses the communication apparatus, and reading apparatus according to claims 1, and 12, wherein the filter is a SAW filter (e.g. Werb, Figs. 3, 6 and Col. 6, lines 55-55, Col. 9, line 25-30).
  
RE Claims 7 and 18, Werb discloses the communication apparatus, and reading apparatus according to claims 1, and 12, wherein the generation component is a baseband processor (e.g. Werb, Figs. 5, 6, 10 and Col. 8, lines 10-30, Col. 8, lines 50-65, Col. 9, line 10-30).

RE Claims 8 and 19, Werb discloses the communication apparatus, and reading apparatus according to claims 1, and 12, wherein the amplification component comprises two variable-gain amplifiers (e.g. Werb, Fig. 6 and Col. 9, lines 55-65: amplifiers 608 and 612,  driver (gain) amplifiers which raise the power level of the received signal). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632